UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE

-against- A0-cr-Yh\ V Mb
fg
KA (77 Ee HAO Geta

 

 

Defendant CanL SLE on ar’ hereby aig consents to

participate in the following proceeding via___

fe. Appearance Before a Judicial Officer

_ - Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
‘Wen Form)

_~ — Bail/Detention Hearing

Pe Before a Judicial Officer

deoconferencing or teleconferencing:

ne Oe

Defendant’s Counsel's Signature

    

Defendant's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Coy

Print Defendant’s Name

—

Print Counsel’s Name

This prpceeding was conducted by reliable video or telephone conferencing technology.

   

q States Magistrate Judge

   
